                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    GREGORY G. GRANT,                                     Case No. 2:14-CV-1640 JCM (CWH)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10     NEVADA DISABILITY ADVOCACY AND
                      LAW CENTER,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Grant v. Nevada Disability Advocacy And Law
               14
                      Center, case number 2:14-cv-1640-JCM-CWH.
               15
                             On October 6, 2014, plaintiff Gregory Grant, who is a prisoner in the custody of the Nevada
               16
                      Department of Corrections (“NDOC”) initiated this civil rights action against defendant Nevada
               17
                      Disability Advocacy and Law Center. (ECF No. 1).
               18
                             On August 28, 2015, the court appointed Rebekah L. Rini as pro bono counsel for the
               19
                      purpose of representing plaintiff at a competency hearing. (ECF No. 27). On May 10, 2017, the
               20
                      court held that Grant is incompetent for the limited purpose of representing himself in this case.
               21
                      Id. The court also terminated Rebekah L. Rini and referred plaintiff to the court’s Pro Bono
               22
                      Program to identify a guardian as well as an attorney pursuant to Federal Rule of Civil Procedure
               23
                      17(c). Id. The Pro Bono Program was unable to secure representation for plaintiff. See (ECF No.
               24
                      54).
               25
                             On July 3, 2017, plaintiff relocated to the Northern Nevada Correctional Center in Carson
               26
                      City, Nevada. (ECF No. 55). Despite the long distance between Las Vegas and Carson City, the
               27
                      court attempted to appoint a guardian by placing the case through Washoe Legal Services, sending
               28
                      a written notice to the State Bar of Nevada, sending a written notice to the University of Nevada,

James C. Mahan
U.S. District Judge
                1     Las Vegas, William S. Boyd School of Law, and publishing a notice in the Clark County Bar
                2     Association’s Communiqué. (ECF Nos. 63, 64, 65, 66). These efforts were also unsuccessful.
                3            Because plaintiff resides at the Northern Nevada Correctional Center, any legal
                4     representation will necessarily take place in the Northern counties. The court, due to its limited
                5     knowledge of the resources available in those counties, has not been able to secure representation
                6     for plaintiff. Therefore, the court orders the random assignment of this case to a northern district
                7     judge and a northern magistrate judge so that plaintiff will have greater odds of having the merits
                8     of his case adjudicated.
                9            IT IS SO ORDERED
              10             DATED March 7, 2019.
              11                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
